ACCEPTED
                                                                                          06-15-00201-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                     7/6/2016 10:52:07 AM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK

                          CAUSE NO. 06-15-00201-CR

SERGIO RASHAD FONZA-CAREY §                       IN THE COURT OF  APPEALS
                                                                FILED IN
                                                            6th COURT OF APPEALS
                          §                                   TEXARKANA, TEXAS
VS.                       §                        FOR THE SIXTH
                                                            7/6/2016 DISTRICT
                                                                     10:52:07 AM
                          §                                     DEBBIE AUTREY
THE STATE OF TEXAS        §                         OF THE STATEClerkOF TEXAS

               STATE'S FIRST MOTION TO EXTEND TIME
                     FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due July 7, 2016, and I have not completed it. This is the
   State’s first motion to extend time in this case.

2. The State seeks an additional 32 days, until August 8, 2016. The undersigned
   will nevertheless attempt to complete and file the State’s brief prior to the
   extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.

      In the past 30 days the undersigned attorney has worked on the following:

      A.     Appellate briefs:
                  Garcia v. State 06-15-00187, filed on June 21
                  State v. Reel 06-15-00230-CR filed on June 28

4.    In the next thirty days, Appellee also has one more brief due in this court:

             State v. Strube, 06-15-00185-CR due July 21.

5.    In addition, the undersigned attorney was out of town from June 22-24, and
      will be out of state from July 12-14.
6.   Appellant relies on the above facts as good cause for the requested
     extension.

7.   This extension is not requested for purposes of delay, but so that justice may
     be done.


                                     Respectfully submitted,
                                     /s/Zan Colson Brown
                                      Zan Colson Brown
                                     Texas Bar No. 03205900
                                     Assistant District Attorney
                                     101 East Methvin St., Suite 333
                                     Longview, TX 75601
                                     Telephone: (903) 236–8440
                                     Facsimile: (903) 236–3701
                                     E-mail: zan.brown@co.gregg.tx.us
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been

forwarded to all counsel of record through Texas e-file.com


      Mr. Clement Dunn
      140 E, Tyler Street, Suite 240
      Longview, Texas 75601
      clementdunn@aol.com

This 6th day of July, 2016.

                                            /s/ ZanColsonBrown
                                            Zan Colson Brown
                                            Assistant District Attorney